Exhibit 10.22



Agreement



 

MAPINFO CORPORATION


1993 DIRECTOR STOCK OPTION PLAN


Non-Statutory Stock Option Agreement


         1.   Grant of Option. MapInfo Corporation, a New York corporation (the
"Company"), hereby grants to __________________ (the "Optionee") an option,
pursuant to the Company' s 1993 Director Stock Option Plan (the "Plan"), to
purchase an aggregate of _____________ shares of Common Stock, $.002 par value
per share, of the Company ("Common Stock") at a price of ______________ per
share, purchasable as set forth in and subject to the terms and conditions of
this option and the Plan. Except where the context otherwise requires, the term
"Company" shall include all present and future subsidiaries of the Company as
defined in Section 424(f) of the Internal Revenue Code of 1986, as amended or
replaced from time to time (the "Code").


         2.   Non-Statutory Stock Option. This option is not intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code.


         3.   Exercise of Option and Provisions for Termination.


                  (a) Vesting Schedule. Except as otherwise provided in this
Agreement, this option may be exercised in whole or in part nine years and nine
months after the date of grant, provided that this option may be exercised one
year after the date of grant if the Optionee has attended during such year at
least 75% of the aggregate of the number of meetings of the Board of Directors
and the number of meetings held by all committees of the Board of Directors on
which he or she then served. If this option is not exercised in full, it shall
be exercisable, in whole or in part, with respect to all shares not so purchased
at any time prior to the Expiration Date (as defined below) or the earlier
termination of this option. Notwithstanding any other provisions contained in
this Agreement, this option may not be exercised at any time on or after the
date ten years from the date of grant (the "Expiration Date").


                  (b) Exercisable Procedure. Subject to the conditions set forth
in this Agreement, this option may only be exercised by the Optionee' s delivery
of written notice of exercise to the Treasurer of the Company at its principal
office, specifying the number of shares to be purchased and the purchase price
to be paid therefor and accompanied by (i) payment in cash of the full
consideration for the shares as to which it is exercised or (ii) an irrevocable
undertaking by a broker to deliver promptly to the Company sufficient funds to
pay the exercise price or delivery of irrevocable instructions to a broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price. Such exercise shall be effective upon receipt by the Treasurer of the
Company of such written notice together with the required payment, undertaking,
or instructions. The Optionee may purchase fewer than the total number of shares
covered hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.



 

                  (c) Continuous Service as Director Required. If the Optionee
ceases to be a director of the Company for any reason, then the right to
exercise this option shall terminate twelve months after such cessation (but in
no event after the Expiration Date), provided that this option shall be
exercisable only to the extent that the Optionee was entitled to exercise this
option on the date of such cessation.


         4.   Delivery of Shares; Compliance with Securities Laws, Etc.


                  (a) General. The Company shall, upon payment of the option
price for the number of shares purchased and paid for, make prompt delivery of
such shares to the Optionee, provided that if any law or regulation requires the
Company to take any action with respect to such shares before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to complete such action.


                  (b) Listing, Qualification, Etc. This option shall be subject
to the requirement that if, at any time, counsel to the Company shall determine
that the listing, registration or qualification of the shares subject hereto
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors. Nothing herein shall be deemed to
require the Company to apply for, effect or obtain such listing, registration,
qualification or disclosure, or to satisfy such other condition.


         5.   Nontransferability of Option. This option is personal and no
rights granted hereunder may be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) nor shall any such rights
be subject to execution, attachment or similar process, except that this option
may be transferred by will or the laws of descent and distribution. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
option or of such rights contrary to the provisions hereof, or upon the levy of
any attachment or similar process upon this option or such rights, this option
and such rights shall, at the election of the Company, become null and void.


         6.   Limitation of Rights.


                  (a) No Right to Continue as a Director. Neither this Agreement
nor any other action taken pursuant to this Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain the Optionee, as a director or otherwise, for any period of time.


                  (b) No Stockholders'  Rights for Options. The Optionee shall
have no rights as a stockholder with respect to any shares which may be
purchased by exercise of this option (including, without limitation, any rights
to receive dividends or non-cash distributions with respect to such shares)
unless and until a certificate representing such shares is duly issued and
delivered to the Optionee. No adjustment shall be made for dividends or other
rights (except as provided in Section 7 of this Agreement) for which the record
date is prior to the date such stock certificate is issued.



 

         7.   Changes in Common Stock.


                  (a) If the outstanding shares of Common Stock are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the assets of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, the Board of
Directors shall equitably adjust either or both of (i) the number and kind of
shares or other securities subject to this option and (ii) the price for each
share of Common Stock or other security subject to this option, without changing
the aggregate purchase price as to which such option remains exercisable. No
fractional shares will be issued under the Plan on account of any such
adjustments.


                  (b) In the event that the Company is merged or consolidated
into or with another corporation (in which consolidation or merger the
stockholders of the Company receive distributions of cash or securities of
another issuer as a result thereof), or in the event that all or substantially
all of the assets of the Company are acquired by any other person or entity, or
in the event of a reorganization or liquidation of the Company, the Board of
Directors of the Company, or the board of directors of any corporation assuming
the obligations of the Company, shall take either or both of the following
actions as to any unexercised portion of this option: (i) provide that this
option shall be assumed, or an equivalent option shall be substituted, by the
acquiring or successor corporation (or an affiliate thereof), or (ii) upon
written notice to the Optionee, provide that this option will terminate
immediately prior to the consummation of such merger, consolidation,
acquisition, reorganization or liquidation unless exercised by the Optionee
within a specified number of days following the date of such notice.


         8.   Withholding Taxes. The Company' s obligation to deliver shares
upon the exercise of this option shall be subject to the Optionee' s
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.


         9.   Miscellaneous.


                  (a) Except as provided herein, this option may not be amended
or otherwise modified unless evidenced in writing and signed by the Company and
the Optionee.


                  (b) Any notice to the Company required under this option shall
be addressed to the Treasurer of the Company and shall become effective when it
is received. All notices under this option shall be mailed or delivered by hand
to the parties at their respective addresses set forth beneath their names below
or at such other address as may be designated in writing by either of the
parties to one another.

                  (c) This option shall be governed by and construed in
accordance with the laws of the State of Delaware.


Date of Grant:                                             MAPINFO CORPORATION

         

                                    By: _______________________________



                                                                Mark Cattini

                                                      Title: President and CEO .

                                                      Address: One Global View

                                                                Troy, New York
12180

 

 

OPTIONEE' S ACCEPTANCE



         The undersigned hereby accepts the foregoing option and agrees to the
terms and conditions thereof. The undersigned hereby acknowledges receipt of a
copy of the Company' s 1993 Director Stock Option Plan.


                                                               OPTIONEE



Date Signed
__________________                           ____________________________


                                             ADDRESS:
         ____________________________


                                                               ____________________________